12 N.Y.3d 876 (2009)
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
JESUS CANO, Appellant.
Court of Appeals of New York.
Decided June 11, 2009.
*877 Larkin, Axelrod, Ingrassia & Tetenbaum, LLP, Newburgh (Kathleen V. Wells of counsel), for appellant.
Francis D. Phillips, II, District Attorney, Middletown (Andrew R. Kass of counsel), for respondent.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed.
The defendant came "dangerously near" the commission of crimes when he arrived at the location of what he thought would be a sexual rendevous with an underage boy. The proof of defendant's intent and extensive preparation followed by his travel to the intended crime scene showed that he was close to achieving his illegal goal and justified his convictions for attempt (People v Naradzay, 11 NY3d 460 [2008]).
The appellant's other contentions lack merit.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, in a memorandum.